Citation Nr: 0125596	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  99-18 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hip, leg, and spine disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to March 
1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a September 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that new and material evidence 
had not been presented to reopen a claim of entitlement to 
service connection for bilateral hip, leg, and spine pain.  
The notice of disagreement was received in November 1998, a 
statement of the case was issued in March 1999, and a 
substantive appeal was received in August 1999.  In 
accordance with the veteran's request, she was afforded a 
hearing before a Member of the Board in August 2001.

In conjunction with the hearing before a member of the Board 
in August 2001, the veteran submitted additional evidence 
consisting of a June 2001 radiology report and a copy of an 
April 1978 radiologist report.  The veteran also submitted a 
statement waiving RO consideration of this additional 
evidence.  Accordingly, the evidence has been considered by 
the Board in this decision.

The Board notes that in her November 1998 notice of 
disagreement, the veteran alleged unspecific clear and 
unmistakable error in unidentified prior rating decisions 
denying her claim.  This matter is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  In January 1995, the RO denied reopening the claim of 
entitlement to service connection for hip, leg, and back 
disability.

2.  Evidence submitted since the RO's January 1995 decision 
is not new, does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

Evidence received since the RO's January 1995 decision is not 
new and material; the claim of entitlement to service 
connection for bilateral hip, leg, and spine disabilities is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's claim of entitlement to service connection for 
bilateral hip, spine, and leg disabilities was originally 
denied in a May 1978 rating decision on the basis that no 
organic disease was found in service or on VA examination.  
The veteran was informed of that decision in a May 1978 
letter.  The veteran did not file a notice of disagreement.  
The May 1978 rating decision therefore became final based 
upon the evidence of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2001).  

Subsequently, treatment records from the Darnall Army 
Hospital were received in April 1982.  In a June 1979 
treatment record, the veteran complained of low back pain and 
other symptoms.  The assessment was urinary tract infection.  
In 1981, she was treated for low back pain after she had 
lifted her nephew in March.  The veteran reported that her 
back pain had begun in service when she had fallen from a 
pole.  

A letter from the veteran's employer dated in May 1982 
indicates that the veteran experienced back problems that led 
to her absence from work on April 30, 1982.  

Private hospital records dated in May 1982 indicate that the 
veteran reported initially injuring her back about 6 years 
before during military service when she fell from a pole.  
Since that time, she complained of "off and on" back pain, 
with the latest episode beginning in April 1982 while at 
work.  No one precipitating cause was noted.  A lumbar 
computed tomogram (CT) demonstrated bulging disc material 
with a localized are of bulging in the central portion of the 
L4-5 interspace, suspicious for a herniated disc.  The 
discharge diagnoses were probable myofascial back pain and 
rule out L4 disk protrusion.  The veteran elected to go to 
the VA for follow-up examination.  

VA treatment records dated in May 1982 show an impression of 
low back strain.  

A private orthopedic report dated in July 1982 indicates 
that, in April 1982, the veteran fainted on the floor on her 
back and a cart fell on top of her.  When she regained 
consciousness, she was aware of pain in the cervical and 
lumbar spine.  The diagnoses included lumbar disc injury with 
left sciatic neuropathy.  A lumbar myelogram in August 1982 
was essentially negative.  Associated therapy records for the 
cervical and lumbar spine in 1982 are of record.  

The veteran was hospitalized at a private facility in August 
1982 for further evaluation of back and leg pain, beginning 
after an on-the-job injury sustained in April 1982.  

In September 1982, a private medical examiner indicated that 
the veteran stated that she initially hurt her back in 1976 
during service when she fell off a telephone pole, at which 
time she hurt her hip, back and knee.  She also stated that 
the pain never went away completely.  In April 1982, she 
reported that she fell and hurt her back.  Following 
examination and testing, the impression was musculoskeletal 
low back pain, by history.  It was commented that the veteran 
had a long history of back complaints dating back to 1976.  
The examiner stated that there was no substantial, objective 
evidence to relate any severe nerve root irritation or severe 
back pain from the examination.  

The veteran was afforded an electromyogram (EMG) at a VA 
facility in January 1983 to rule out L5-S1 radiculopathy.  
The veteran reported having low back pain since 1976 after 
falling off a telephone pole.  In 1981, her "back went out" 
and she had difficulty standing for 3-4 months.  In April 
1982, the "back went out" again.  The impression was normal 
EMG and nerve conduction.  The impression later in January 
1983 was possible S1 radiculopathy.  

The veteran underwent a private orthopedic consultation in 
July 1983 for a chief complaint of pain of the back and both 
legs.  By history, it was related that the veteran sustained 
a back injury in 1976, which she reportedly never got over.  
At a post-service job, recurrent bending and lifting 
activities were required, and her back pain progressively 
worsened.  In April 1982, she "blacked out" and turned over 
a cart of laboratory specimens; this greatly aggravated her 
pain.  Following physical examination, the impression was low 
back pain, unknown etiology, of insufficient data at this 
time; possible right L4 radiculopathy on the right.          

Private medical records dated in 1984 show that the veteran 
continued to be followed for low back pain.  The impression 
in March 1984 was chronic low back, etiology unknown; 
symptoms but no signs of radiculopathy.  

The veteran was hospitalized at a private facility in October 
1984 with a principal diagnosis of herniated lumbar disc, L4-
5.  Another diagnosis was disc L5-S1.  An October 1984 
progress note indicates that a lumbar myelogram and CT 
revealed an L4-5 disc bulge.  

In a February 1985 letter, a private doctor commented that 
the veteran had not received maximum recovery from her 
injury, and she was unable to return to work.  

Rating decisions dated in April 1982, September 1982, 
December 1985 and February 1986, in pertinent part, confirmed 
the 1978 denial of service connection.  In a July 1994 
statement, the veteran requested reopening of her claim, as 
well as service connection for other disabilities.  Along 
with the request for the reopened claim were VA treatment 
records dated in July-August 1994.  Those records show that 
the veteran was hospitalized at a VA facility with an 
admitting diagnosis of low back and leg pain.  By history, it 
was noted that the veteran had a long history of low back 
pain.  The discharge diagnoses were low back and leg pain, 
nonradicular with negative myelogram; chronic pain disorder, 
per psychiatry; and histrionic personality disorder with 
paranoid features per psychology.  

In a communication dated in January 1995, the RO informed the 
veteran that new and material evidence is required to reopen 
a claim for service connection for back, hip and knee 
conditions.  The RO also informed the veteran of the denial 
of the claim for service connection for additional disability 
in a February 1995 letter.  The veteran was notified of her 
appeal rights, but did not appeal in either event.  

Since the January 1995 denial of the request to reopen her 
claim, VA treatment records dated between 1992 and 1998 were 
received.  Such records show continued treatment for 
complaints of back pain.  By the veteran's history, the fall 
in 1976 with low back pain was noted.  

Duplicate copies of the veteran's service medical records and 
private treatment records dated in 1984 and 1985 were also 
received.    

The veteran testified at a hearing before a member of the 
Board in August 2001.  The veteran testified that she injured 
her back numerous times in service after falling 30 feet from 
a pole and twice at 15 feet, landing on her feet.  Hearing 
transcript (T.), 3.  She indicated that she had a permanent 
profile due to the falls from July 1976.  She reinjured her 
back after service after she lifted her nephew and another 
time at work.  T. 4.  At her hearing, the veteran submitted 
evidence for which she waived initial review by the RO.  The 
evidence included an April 1978 radiologic report in which 
elective X-ray examination was contraindicated due to the 
veteran's pregnancy.  
 
Preliminary Matters

Initially, the Board notes that recent legislation reiterates 
and clarifies VA's duty to assist claimants in the 
development of their claims for VA benefits.   This duty to 
assist requires VA to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  This includes assistance in 
obtaining the claimant's service and VA medical records, 
records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  Additionally, there is a 
duty to notify the veteran as to the evidence required to 
substantiate his or her claim.

Notwithstanding all of the above, every claimant has the 
responsibility to present and support his or her claim for VA 
benefits, but the Secretary shall give the benefit of the 
doubt to the claimant whenever there is an approximate 
balance of positive and negative evidence regarding any issue 
that is material to the determination of the matter in 
question.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  In addition, 
VA recently promulgated new regulations implementing these 
statutory changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the matters on appeal 
involving new and material evidence to reopen claims for 
bilateral hip, leg, and spine disabilities has been obtained 
and developed by the RO, and that all reasonable efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate these claims have been made.  In this regard, 
the veteran has been afforded the opportunity to present oral 
testimony before the Board.  Additionally, the veteran has 
not made VA aware of any additional evidence, not yet of 
record, that may be pertinent to these claims. 

Furthermore, the Board notes that the veteran was put on 
notice as to the evidence required to prevail with the claims 
through an September 1998 letter notifying her the claims 
were not reopened his claims and through the March 1999 
statement of the case (SOC) and April 2001 supplemental 
statement of the case (SSOC).  The veteran was provided with 
the applicable rules and regulations pertaining to the claims 
and informed of the reasons and bases for the RO's 
determinations.  There is no indication that the Board's 
present review of the claims regarding new and material 
evidence will result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In sum, 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeals for the issues involving new and 
material evidence to reopen claims for bilateral hip, leg, 
and spine disabilities.  
    
I. Law - New and Material Evidence

In January 1995, the RO last denied the veteran's request to 
reopen her claim for service connection for bilateral hip, 
leg, and spine disabilities.  Thus, the veteran would have to 
present new and material evidence from this point in time.  
See Evans v. Brown, 9 Vet. App. 273 (1996) (new and material 
evidence must be submitted since the time that the claim was 
finally disallowed on any basis).  The veteran was informed 
of this decision, but did not appeal within one year.  As 
such, the decision is final.  The claims for service 
connection will not thereafter be reopened or allowed, except 
as otherwise provided.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 20.1103 and 20.1104 (2001).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of determining whether a case should be 
reopened, the credibility of any factual statements added to 
the record is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the veteran's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).  

II.  Analysis

At the time of the January 1995 decision that last denied the 
veteran's request to reopen her claim for service connection, 
the veteran was informed of the necessity of providing new 
and material evidence that demonstrated a competent link that 
any current disability was causally related to her military 
service.  

The evidence received in connection with the veteran's 
attempt to reopen the claim for service connection for 
bilateral hip, leg, and spine disabilities includes VA and 
private medical records not previously of record, dated from 
1992 to 1998.  Among the medical records added since January 
1995 are reports of VA treatment for back pain in which the 
veteran related her history of back problems following a fall 
in military service.  

After careful review of the additional medical records added 
to the file since 1995, the Board finds that these medical 
records do not contain any "new" evidence.  They 
essentially repeat the prior history provided by the veteran 
during other post-service treatment that was of record prior 
to 1995 and relate accounts of continuing treatment for such 
problems.  The new records contain no diagnosis or objective 
findings by examiners that link any current disability to the 
veteran's period of  service.  In general, evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence."  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995)  Accordingly, these 
records are not considered new and material evidence.  See 
Cox v. Brown, 5 Vet. App. 95 (1993).  

Also submitted with the request to reopen were duplicate 
records that were previously associated with the file when 
the claim was denied in January 1995.  Duplicate records are 
not new and material evidence.  Similarly, the hearing 
testimony and statements essentially repeat allegations 
raised prior to the 1995 decision.  As such, they are 
duplicative and, therefore, not so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156.  

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for bilateral hip, 
leg, and spine disabilities is denied.  


ORDER

As no new and material evidence has been received to reopen 
the veteran's claim for service connection for bilateral hip, 
leg, and spine disabilities, the claim is not reopened.  The 
appeal is denied.

		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 


